*538Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles Appeals Board, dated August 5, 2002, confirming a determination of an administrative law judge, dated February 25, 2002, which, after a hearing, found that the petitioner had violated Vehicle and Traffic Law § 1180 and imposed a $200 fine and a 60-day suspension of the petitioner’s driver’s license.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, the finding that he violated Vehicle and Traffic Law § 1180 by speeding is supported by substantial evidence (see Matter of Neiman v State of N.Y. Dept. of Motor Vehs. Appeals Bd., 265 AD2d 558). The administrative law judge properly relied on the patrol officer’s testimony that he had been trained in visually estimating speed and his visual estimate of the speed of the petitioner’s car, which, together with the reading from the calibrated speedometer in the officer’s patrol car, were sufficient to sustain the petitioner’s conviction (see People v Heyser, 2 NY2d 390, 393-394 [1957]; People v Knight, 72 NY2d 481, 488 [1988]; Matter of Gentile v Jackson, 273 AD2d 235 [2000]).
The petitioner’s remaining contentions either are unpreserved for appellate review or without merit. Santucci, J.P., Florio, Krausman and Schmidt, JJ., concur.